NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0111-19T4

PERSHAN PARSARD,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and ROSA INTERNATIONAL
GROUP, LLC,

     Respondents.
_____________________________

                   Submitted January 11, 2021 – Decided January 27, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No.183,889.

                   Pershan Parsard, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Sookie Bae, Assistant
                   Attorney General, of counsel; Sean P. Havern, Deputy
                   Attorney General, on the brief).

PER CURIAM
      After two years, Pershan Parsard left his job as a security officer at Rosa

International Group, LLC (Rosa). He appeals from the Board of Review's final

agency decision which disqualified him from receiving unemployment benefits

under N.J.S.A. 43:21-5(a) because he left work voluntarily without good cause

attributable to his work, and required a refund of the $2,507 in unemployment

benefits he received between February 2019 and May 2019. We affirm.

      This court is limited in its review of administrative agency decisions.

Brady v. Bd. of Rev., 152 N.J. 197, 210 (1997). "[I]n reviewing the factual

findings made in an unemployment compensation proceeding, the test is not

whether an appellate court would come to the same conclusion if the original

determination was its to make, but rather whether the factfinder could

reasonably so conclude upon the proofs." Ibid. (quoting Charatan v. Bd. of Rev.,

200 N.J. Super. 74, 79 (App. Div. 1985)). This court will not disturb an agency's

action unless it is arbitrary, capricious, or unreasonable. Ibid.

      Under N.J.S.A. 43:21-5(a), an employee who "left work voluntarily

without good cause attributable to such work" is disqualified for unemployment

compensation benefits.      The threshold question is whether an applicant

voluntarily left work. Lord v. Bd. of Rev., 425 N.J. Super. 187, 190-91 (App.

Div. 2002). The employee claiming unemployment benefits "bears the burden

                                                                         A-0111-19T4
                                         2
of proof to establish their right to unemployment benefits." Brady, 152 N.J. at

218. An employee has left work "voluntarily" within the statute's meaning when

"the decision whether to go or to stay lay at the time with the worker alone [.]"

Campbell Soup Co. v. Bd. of Rev., 13 N.J. 431, 435 (1953); see also Utley v.

Bd. of Rev., 194 N.J. 534, 544 (2008).           When an individual receives

unemployment benefits but was not entitled to those benefits, they "shall be

liable to repay those benefits in full." N.J.S.A. 43:21-16(d); see Bannan v. Bd.

of Rev., 299 N.J. Super. 671, 674 (App. Div. 1997) (noting that "[t]he eligibility

and disqualification provisions of the unemployment law are designed to

preserve the Unemployment Trust Fund for the payment of benefits to those

individuals entitled to receive them").

      On appeal, Parsard argues:

            POINT I

            THE   [BOARD]   ERRED     IN   DISMISSING
            [PARSARD'S]  ARGUMENTS       AND   GIVING
            PREFER[E]NCE   TO     THE     DEFENDANTS
            ALTHOUGH THE DEFENDANTS COMMIT[T]ED
            PERJURY UNDER OATH[.]


      We considered Parsard's contentions and conclude they are without

sufficient merit to warrant an extended discussion in a written opinion. R. 2:11-

3(e)(1)(E). We add the following brief remarks.

                                                                          A-0111-19T4
                                          3
      On February 22, 2019, Parsard arrived late to his scheduled shift. Ana

Munoz, the Human Resources Director, and Ada Shargay, the Regional

Operations Manager, were waiting for Parsard to discuss his repeated tardiness,

as Parsard previously had arrived late to work but signed in so that it appeared

he arrived on time. Parsard became agitated, insulted Munoz and Shargay,

stated that he "[did not] need this job," and left. He later returned to return his

uniform to Rosa.

      Guided by our standard of review, we conclude that the Board's factual

findings are supported by credible evidence, and its decision comports with the

law and is not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                           A-0111-19T4
                                        4